Exhibit 10.22

 

SECOND AMENDMENT TO THE
UNITED COMMUNITY BANK
EXECUTIVE SUPPLEMENTAL RETIREMENT INCOME AGREEMENT
FOR
WILLIAM M. McLAUGHLIN

 

THIS SECOND AMENDMENT (the “Amendment”) is adopted this 1 day of February, 2012
by United Community Bank, located in Lawrenceburg, Indiana, (the “Bank”).

 

The Bank and William M. McLaughlin (the “Executive”) are parties to a certain
Executive Supplemental Retirement Income Agreement dated April 1, 2002 and
amended December 18, 2008 (collectively, the “Agreement”). The Bank now wishes
to change the terms of the benefit to be provided to the Executive in the event
of Termination of Employment prior to Benefit Age.

 

Now, therefore, the Bank amends the Agreement as follows.

 

Section 5.1(a)(1), 5.1(a)(2), 5.1(b)(1) and 5.1(b)(2) of the Agreement shall be
deleted and replaced with the following:

 

(a) Normal Form of Payment.

 

If, at the time of Termination of Employment the Executive has not made a Timely
Election to receive a lump sum benefit, this Subsection 5.1(a) shall be
controlling with respect to benefits.

 

The Retirement Income Trust Fund, measured as of the date of Termination of
Employment, shall be annuitized (using the Interest Factor) into monthly
installments and shall be payable for the Payout Period. Such payments shall
commence on the first day of the month following Termination of Employment. If
the Retirement Income Trust Fund assets actually earn a rate of return during
the payout period which is less than the rate of return used to annuitize the
Retirement Income Trust Fund, no additional contributions to the Retirement
Income Trust Fund shall be required from the Bank to make up any shortfall. If
the Retirement Income Trust Fund assets actually earn a rate of return during
the payout period which is greater than the rate of return used to annuitize the
Retirement Income Trust Fund, the final payment to the Executive (or the
Beneficiary) shall distribute the excess attributable to the higher than
expected earnings. The Executive may request to receive the unpaid balance of
the Retirement Income Trust Fund at any time during the Payout Period by giving
written notice of the request to the Administrator and the trustee. The lump sum
payment of the unpaid balance shall be made within thirty (30) days following
such notice. If the Executive dies after payments have commenced but before the
completion of all monthly payments due hereunder, (i) the trustee of the
Retirement Income Trust Fund shall pay the Beneficiary the monthly installments
for the balance of months remaining in the Payout Period, or (ii) the
Beneficiary may request to receive the unpaid balance of the Retirement Income
Trust Fund in a lump sum payment. The Beneficiary may request to receive the
unpaid balance of the Retirement Income Trust Fund by giving written notice of
the request to the Administrator and the trustee. The lump sum payment of the
unpaid balance shall be made within thirty (30) days following such notice.

 



 

 

 

At the earlier of the Benefit Eligibility Date and the Executive’s death, the
Executive’s Accrued Benefit Account (if applicable) shall be annuitized (using
the Interest Factor) into monthly installments and shall be payable for the
Payout Period. Benefit payments shall commence on the earlier of the Benefit
Eligibility Date or the month following the Executive’s death. In the event the
Executive dies at any time after attaining Benefit Age, but prior to
commencement or completion of all the payments due and owing hereunder, the Bank
shall pay to the Beneficiary the same monthly installments as the Bank would
have paid the Executive had the Executive survived.

 

(b) Alternative Payout Option.

 

If, at the time of Termination of Employment the Executive has made a Timely
Election to receive a lump sum benefit, this Subsection 5.1(b) shall be
controlling with respect to benefits.

 

The balance of the Retirement Income Trust Fund, measured as of the date of
Termination of Employment, shall be paid to the Executive in a lump sum within
thirty (30) days following Termination of Employment.

 

The balance of the Accrued Benefit Account (if applicable) shall be paid to the
Executive, or the Beneficiary if the Executive has died, in a lump sum on
earlier of the Benefit Eligibility Date and the month following the Executive’s
death.

 

IN WITNESS WHEREOF, a duly authorized representative of the Bank has executed
this Amendment as indicated below:

 



  Bank:         By: /s/ William F. Ritzmann   Its: PRESIDENT

 



Agreed and Acknowledged:         /s/ William M. McLaughlin     William M.
McLaughlin    

 



 

 

 

Prepared 08/25/08

 



© 2008 Clark Consulting

 

This document is provided to assist your legal counsel in documenting your
specific arrangement. The laws of the various states may differ considerably,
and this specimen is for general information only. It is not a form to be
signed, nor is it to be construed as legal advice. Failure to accurately
document your arrangement could result in significant losses, whether from
claims of those participating in the arrangement, from the heirs and
beneficiaries of participants, or from regulatory agencies such as the Internal
Revenue Service, the Department of Labor, or bank examiners. License is hereby
granted to your legal counsel to use these materials in documenting solely your
arrangement.

 

In general, if your bank is subject to SEC regulation, implementation of this or
any other executive or director compensation program may trigger rules requiring
certain disclosures on Form 8-K within four days of implementing the program.
Consult with your SEC attorney, if applicable, to determine your
responsibilities under the disclosure rules.

 



 

 

IMPORTANT NOTICE ON CODE SECTION 409A COMPLIANCE

 

It is critical that you consult with your legal and tax advisors to determine
the impact of Internal Revenue Code Section 409A to your particular situation.
On April 10, 2007 the Treasury Department issued final regulations implementing
the requirements of Section 409A which apply to nonqualified deferred
compensation arrangements.

 

 

 

